Title: From Thomas Jefferson to Lucy Ludwell Paradise, 13 July 1789
From: Jefferson, Thomas
To: Paradise, Lucy Ludwell



Dear Madam
Paris July 13. 1789.

I have been long without acknoleging the receipt of your favors of June the 2d. and 30th. I expected every post would bring the deed which was to enable Mr. Paradise to go to London. Before you receive this he will be arrived there: and he will be surprized to be told that the evening before he left Paris, Mr. Necker was dismissed from office and went off to Geneva. Monsieur de Montmorin resigned. It is said the Baron de Breteuil is taken into the ministry; but I am not yet sure of this last. There were great tumults in Paris last night, and engagements between the mob, and some of the foreign troops.—I have not yet received my Congé but am still expecting it, and still hoping that I am on the point of my departure. However I begin to see a possibility that I may not go till the fall. I shall still think it my duty to endeavor to have your affairs there rendered as energetic as possible. With respect to the particular proposition in your two last letters, I suppose it to be impossible. There was never yet an example of it, and the laws are entirely against it. I have the honor to be with very great esteem Dear Madam, Your most obedt. humble servt.,

Th: Jefferson

